Memorandum Per Curiam.
The plaintiff corporation having gone out of business at 333 East 24th Street, New York City, the defendant could not be expected to know that its new address was at the home of its secretary at 41-18 50th Street, Woodside, New York City. He listed the plaintiff in his schedule of bankruptcy at the only available address he had, the last one known to him. The referee sent notice by letter, which was not returned. A denial by the plaintiff is not sufficient. It must show that the letter was not, in fact, mailed (Amster v. Mayer, 240 App. Div. 971, affd. 265 N. Y. 452).
The order dated August 31, 1945, should be reversed, with $10 costs, and motion granted.
The appeal from the order dated August 16, 1945, should be dismissed.